Citation Nr: 1303284	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 1, 2010 for the award of dependent compensation for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to February 1970 and from March 1976 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

After the RO last considered the claim in June 2010, additional evidence in the form of a VA examination was associated with the record.  Because this evidence is not pertinent to the dependency claim on appeal, a remand to the RO for a readjudication of the claim is not necessary.  See 38 C.F.R. § 20.1304(c) (2012).


FINDINGS OF FACT

1.  The Veteran and his wife were married on February [redacted], 2007.

2.  A Declaration of Status of Dependents, which listed the Veteran's wife as a dependent with her Social Security number, along with a copy of the marriage certificate was received by VA on April 19, 2010.

3.  A July 2009 rating decision granted service connection for prostate cancer, evaluated as 100 percent disabling, and special monthly compensation based on housebound criteria, both effective April 2, 2009.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 2, 2009 for the award of dependent compensation for the Veteran's wife have been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.4, 3.31, 3.401 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim, as resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2012).  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Veterans having a service-connected condition evaluated at a disability rating of 30 percent or more may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18, or under 23 if attending an approved school, or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

The "date of claim" for additional compensation for dependents is either (1) the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; or (2) the date notice is received of the dependent's existence, if evidence is received within a year of notification of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31. 

Any person who applies for any VA compensation or pension benefit shall furnish VA with the Social Security number of any dependent upon whom the application is based.  VA shall deny an application for compensation or pension to any person who fails to furnish VA with a requested Social Security number.  The application may be reconsidered if the Veteran subsequently furnishes VA with the Social Security number.  See 38 U.S.C.A. § 5101(c).

By way of background, the Veteran's service-connected disabilities were initially evaluated as at least 30 percent disabling in an April 2004 rating decision.  A May 2004 letter from the RO notified the Veteran that he was receiving benefits as a single Veteran with no dependents.  This was in accord with information provided by the Veteran at that time that his former wife had passed away on November [redacted], 2003.

The next relevant rating action is a July 2009 rating decision by the RO that granted service connection for prostate cancer, evaluated as 100 percent disabling, and special monthly compensation (SMC) based on housebound criteria, both effective April 2, 2009.  The Veteran was notified of the decision by a letter dated later in July 2009.  He was told that VA was paying him as a single Veteran with no dependents.  Thereafter, in a March 2010 rating decision, the RO continued the 100 percent rating for prostate cancer and granted service connection for erectile dysfunction, evaluated as noncompensably (zero percent) disabling, and SMC based on loss of use of a creative organ, both effective January 13, 2010.  The Veteran was notified of the decision by a letter dated later in March 2010.  He was again told that VA was paying him as a single Veteran with no dependents.

On April 19, 2010, a Declaration of Status of Dependents, which listed the Veteran's current wife as a dependent with her Social Security number, along with a copy of the marriage certificate was received by VA.  The marriage certificate indicated that the Veteran and his wife were married on February [redacted], 2007.  In an April 2010 decision letter, the RO informed the Veteran that VA was now paying him as a Veteran with one dependent-his wife.  The letter also informed the Veteran that the effective date of the new payment amount would be May 1, 2010, which was the first day of the month following the effective date that dependency was established.  See 38 C.F.R. § 3.31. 

This appeal arises from the Veteran's disagreement with the effective date for the award of dependent compensation for his wife.  He asserts that an earlier effective date is warranted as of the date of marriage-February [redacted], 2007.  The Veteran's primary contention is that he and his wife did not submit information to VA when they were married in 2007 because his wife was told that the action would discontinue her Dependency and Indemnity Compensation (DIC) payments she was receiving on account of being a surviving spouse of another Veteran.  Specifically, the Veteran maintains that a Veterans Service Officer employed at the St. Petersburg RO informed his wife that she would lose her DIC benefits if she was added as a spouse to the Veteran's award.  Because this advice turned out to be erroneous, the Veteran believes that the effective date should be the date of marriage because he would have submitted the marriage information but for the erroneous advice from VA.

In consideration of the evidence of record, the Board does not find that an earlier effective date is warranted for dependent compensation under the Veteran's theory of entitlement.  The Veteran was required to submit information of the marriage within one year of the marriage date of February [redacted], 2007 if he wished to have the marriage date as the effective date.  Instead, he notified VA of the marriage on April 19, 2010, which was more than one year after the date of marriage.  Thus, April 19, 2010 is the proper effective date under 38 C.F.R. § 3.401(b)(1).

With regard to the Veteran's assertion that he and his wife were not provided accurate information or were misinformed by a VA employee in 2007, the Board points out that it has been consistently held that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Moreover, "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)).  Consequently, even if erroneous information was provided or the Veteran was misinformed, those circumstances do not change the outcome of this claim under his theory of entitlement. 

Although an earlier effective date is not warranted for the dependency award based on the Veteran's reliance on VA's erroneous advice, another theory of entitlement is raised by the record.  The United States Court of Appeals for Veterans Claims (Court) has held that "the effective date for additional compensation for dependents shall be the same as the date of the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits, if proof of dependents is submitted within one year of notice of the rating action.  Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009); see also 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3).  The Court has also held "that there can be multiple rating decisions that establish entitlement to additional dependency compensation."  Sharp, 23 Vet. App. at 276.

As noted previously, in a July 2009 rating decision, the RO granted service connection for prostate cancer, evaluated as 100 percent disabling, and SMC based on housebound criteria, both effective April 2, 2009.  Significantly, by submitting information regarding his marriage on April 19, 2010, the Veteran furnished the proper information regarding his marriage within one year of notification of the July 2009 decision.  As this decision involved a service-connected condition evaluated at a disability rating of 30 percent or more, the Veteran is entitled to an effective date for additional dependent compensation as the same date as the award-April 2, 2009.  See 38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b)(3); Sharp, 23 Vet. App. at 276.  Therefore, an effective date prior to May 1, 2010 for the award of dependent compensation for the Veteran's spouse is warranted to this extent.  The Board notes that the Veteran also provided the proper dependent information within one year of the March 2010 rating decision.  However, the effective date of the awards in that decision is January 13, 2010.  Thus, the March 2010 decision does not provide for an effective date earlier than the July 2009 decision.

Accordingly, entitlement to an effective date prior to May 1, 2010 for the award of dependent compensation for the Veteran's wife is warranted-April 2, 2009, but no earlier.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, as the preponderance of the evidence is against an earlier effective date prior to April 2, 2009, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of April 2, 2009 for the award of dependent compensation for the Veteran's wife is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


